Citation Nr: 0940392	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-09 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable disability rating prior to May 
29, 2009, and thereafter higher than 10 percent for 
eczematoid dermatitis.


REPRESENTATION

Appellant represented by:	Robert B. Cherry, Esq.


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1964 to August 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of March 2006 and August 2009 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  In March 2006, the RO continued the 
previously assigned noncompensable evaluation for the 
Veteran's eczematoid dermatitis.  In August 2009, the RO 
determined that a disability rating of 10 percent was 
warranted for the eczematoid dermatitis, effective May 29, 
2009.

In October 2008, the Board remanded the matter for additional 
evidentiary development.


FINDINGS OF FACT

1.  Prior to May 29, 2009, the eczematoid dermatitis is 
manifested by intermittent skin attacks that are treated with 
cortisone cream; there is no evidence that the eczematoid 
dermatitis involves at least 5 percent of the entire body or 
exposed areas, or that the disease required systemic therapy 
during a 12-month period.

2.  As of May 29, 2009, the eczematoid dermatitis is 
manifested by intermittent skin attacks that are treated with 
cortisone cream; there is no evidence that the eczematoid 
dermatitis involves at least 20 percent of the entire body or 
exposed areas, or that the disease is treated with systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs.






CONCLUSIONS OF LAW

1.  Prior to May 29, 2009, the criteria for a compensable 
rating for eczematoid dermatitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.118, Diagnostic Code 7806 (2009).

2.  As of May 29, 2009, the criteria for a rating higher than 
10 percent for eczematoid dermatitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.118, Diagnostic Code 7806 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484-86 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. The VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable adjudication by the 
RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In this case, the RO provided pre- and post- adjudication 
VCAA notice by letters, dated in November 2005, January 2006, 
March 2006, February 2007 and in October 2008.  The notice 
included the type of evidence needed to substantiate the 
claim for increase, namely, evidence that the disability had 
become worse and the effect that worsening has on employment 
and daily life, as well as general notice of the criteria of 
the Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result.

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit records not in the custody of a 
Federal agency, such as private medical records, or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of the claim and for the degree of disability 
assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim).

To the extent that the VCAA notice came after the initial 
adjudication, any procedural defect was cured as after the RO 
provided substantial content-complying VCAA notice and the 
claim was readjudicated as evidenced by the supplemental 
statement of the case, dated in August 2009.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.)

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
a claim.  VA conducted the necessary medical inquiry to 
determine the severity of the eczematoid dermatitis by 
affording the Veteran VA rating examinations in March 2006 
and in May 2009.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.

Rating Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In this case, the Veteran's eczematoid dermatitis has been 
evaluated as noncompensable prior to May 29, 2009, and 
thereafter as 10 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  Under Diagnostic Code 7806, the 
criteria for a compensable rating, 10 percent, are at least 5 
percent, but less than 20 percent, of the entire body 
involved, or at least 5 percent, but less than 20 percent, of 
the exposed area affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs.  
The criteria for the next higher rating, 30 percent, are 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806.

The Rating Schedule provides, alternatively, that a skin 
condition can be rated as disfigurement of the head, face, or 
neck under Diagnostic Code 7800 or scars other than of the 
face, head, face, or neck under Diagnostic Codes 7801, 7802, 
7803, 7804, or 7805, depending upon the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Factual Background

Service connection for eczematoid dermatitis was initially 
awarded by means of a rating decision dated in January 1967.  
An initial noncompensable evaluation was assigned.  The 
current claim for an increased disability rating was received 
in August 2005.

A review of VA treatment records reveals treatment for a rash 
in May 2005, over the upper extremities and face, and in 
August 2005, over the neck and left arm.  

The Veteran was afforded a VA examination in March 2006.  The 
Veteran reported that he has experienced a chronic skin 
disability since his discharge from service, which manifests 
itself four to five times a year.  Each flare-up lasts two to 
three weeks, before improving.  The skin usually affected was 
the area between his fingers as well as the neck area.  At 
that time, he was using hydrocortisone cream on a daily 
basis.  The Veteran denied any side effects from his 
medication, any systemic steroid therapy in the past 12 
months, fever, chills, night sweats, or functional 
impairment. 

Upon physical examination, no dermatitis was visualized in 
the hand area.  There was an erythematous patch in the 
anterior surface of his neck, which had a slightly violaceous 
color.  The patch was superficial and measured 4cm. by 6cm.  
Hair growth was normal.  The skin was warm to touch and 
without atrophy.  There was no deep tissue involvement, or 
ulceration.  The examiner determined that the area affected 
was less than 1 percent of total body surface area and less 
than 1 percent of exposed area.  The Veteran was diagnosed as 
having eczematoid dermatitis.  The examiner noted that it did 
not cause functional impairment and was not disfiguring. 

VA outpatient treatment records dated from January 2006 to 
August 2009 show that in November 2006, the examiner noted 
the Veteran had on and off eruptions of maculopapular rash 
over his arm and neck area, which was stable that day.  
Treatment notes dated in January 2008 and April and August 
2009 indicated that examination of the skin showed no rash or 
lesions.  

The Veteran was afforded an additional VA examination on May 
29, 2009.  The examiner noted that the Veteran received 
outpatient treatment at the VA dermatology clinic for a mild 
diffuse erythematous rash forearms and a macular erythematous 
rash of the anterior neck and the chest.  A biopsy was 
suggested but the Veteran refused because the rash improved 
with treatment.  Since 2005, the Veteran had not required nay 
further medical visits for treatment of his skin disability.  
Rather, he continued to self-medicate with over the counter 
medications.  In the last 12 months, the Veteran had not used 
any prescription medications, undergone any systemic therapy, 
or used any immunosuppressive drugs.

Physical examination revealed a 3cm. ill-defined slightly 
erythematous plaque on the left side of the chin.  
Additionally, there was an irregularly bordered erythematous 
macular rash along the neck line extending from the lateral 
neck to the mid-chest.  On the Veteran's mid-chest area, 
there was a 15 square centimeter area of irregularly bordered 
erythematous macular rash.  On his hands  and over the dorsum 
there was mild diffuse erythema.  On the upper extremities 
there was mild macular erythema in patchy distribution and 
mild diffuse post-inflammatory hyperpigmentation.  The 
Veteran was diagnosed as having chronic eczema and xerosis.  
The examiner assessed that chronic skin changes were evident 
over 7 percent of the total body surface area and 3 percent 
of the exposed areas.  There was no scarring.  

In August 2009, the Veteran was prescribed triamcinolone to 
treat a rash on his chest and arms.

In August 2009, the RO determined a 10 percent rating was 
warranted for the Veteran's eczematoid dermatitis, effective 
May 29, 2009, the date of the VA examination.

Analysis

Upon review of the aforementioned evidence, the Board finds 
that a compensable rating is not warranted prior to May 29, 
2009 for the service-connected eczematoid dermatitis.  As 
noted, the criteria for a 10 percent rating, are at least 5 
percent of the entire body involved or of the exposed area 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806. In this case, upon VA 
examination dated in March 2006, the examiner determined that 
the Veteran's eczematoid dermatitis involved less than 1 
percent of total body surface area and less than 1 percent of 
exposed area.  While the November 2006 outpatient treatment 
note noted on or off rash on the arms and neck area after 
that examination, there is no indication prior to the May 
2009 VA examination of the skin condition affecting at least  
5 percent of the entire body involved or of the exposed area 
affected.  In fact, treatment notes in January 2008 and April 
2009 indicated that no rash or lesions were present.  
Additionally, there is no indication the Veteran was being 
treated with systemic corticosteroids; rather, the evidence 
shows that he was using a hydrocortisone cream.  Accordingly, 
prior to May 29, 2009, the criteria for a compensable rating 
for eczematoid dermatitis under Diagnostic Code 7806 are not 
met.

As of May 29, 2009, the Board also finds that the criteria 
for an increased disability rating have not been met.  The 
record shows that the Veteran's eczematoid dermatitis is 
manifested by intermittent outbreaks, but there is no 
evidence that the eczematoid dermatitis involves at least 20 
percent of the entire body or exposed areas, or that he 
required systemic therapy such as corticosteroids or other 
immunosuppressive drugs to treat his condition.  Rather, the 
Veteran had not received any medical treatment since 2005 and 
the 2009 VA examiner determined that the eczematoid 
dermatitis involved 7 percent of the total body surface area 
and 3 percent of the exposed areas.  In addition, an August 
2009 VA outpatient treatment note indicated that no rash or 
lesions were present.  Accordingly, as of to May 29, 2009, 
the criteria for a rating higher than 10 percent for 
eczematoid dermatitis under Diagnostic Code 7806 are not met.

In conclusion, the preponderance of the evidence is against 
the claim of entitlement to a compensable disability rating 
prior to May 29, 2009, and thereafter higher than 10 percent 
for eczematoid dermatitis, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for an extraschedular 
rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate and 
referral for an extraschedular rating is not required.  Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).  It is also noted 
that there is no evidence of any hospitalization or 
interference with employment related to the service-connected 
skin condition.

Here, the rating criteria for the disability reasonably 
describes the Veteran's disability level and symptomatology, 
and provided for a greater evaluation for more severe 
symptoms.  For this reason, the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular rating is, therefore, adequate.  Consequently, 
referral for extraschedular consideration is not required 
under 38 C.F.R. § 3.321(b)(1).

ORDER

A compensable disability rating prior to May 29, 2009, and 
thereafter higher than 10 percent for eczematoid dermatitis 
is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


